Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to applicant reply field 8/31/2020.
	Claims 1-21 were argued. Claims 22-45 were withdrawn from consideration.
	Claims 1-21 are pending.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments

Applicant's arguments filed 8/31/2020 have been fully considered but they are not persuasive.

Regarding Claims 1, Applicant argues Peterson fail to disclose “wherein … the one or more routines comprise a routine for performing a notification function, and the notification prompts a wearer of the wearable mobile user interface device to perform a work item in the process plant”.
Examiner disagrees. Peterson disclose as shown among multiple part of the reference such as Para. 0028, controlling process plan comprises a routine to control different areas physically and remotely, Para. 0010, Para. 0075, wherein the system generates a real-time notification based on the portable device which corresponds to the claimed wearable device, and Para. 0076, wherein the color indication used to notify a user with different instruction corresponds to perform a work item in the process plant which is further described in Para. 0088, 0089.

Examiner disagrees. Peterson disclose the prompts wearable device by giving different colors indication to the user for different instruction which corresponds to perform work as shown in Para. 0076.
Regarding Claim 17, Applicant argues Peterson in view of Haddick fail to disclose the user interface device comprising a vibration motor and wherein performing a notification function comprises causing the vibration motor to vibrate in a pattern corresponding to a particular notification type selected from a plurality of notification types.
Examiner disagrees.  wherein at least (b) is true (since (b) is optional in claim 1, art is not necessarily be applied to claim 17, Para. 0631, Haddick, Haddick in the combination of Peterson in view of Haddick disclose the vibrating notification as shown in Para. 0549 of Haddick and Para. 0088, Peterson, wherein notifying the proper recipient corresponds to particular notification type based on the recipient as further defined in Fig. 1, steps 170 and 171.
Regarding Claim 18, Applicant argues Peterson in view of Haddick fail to disclose a wearable mobile user interface device comprising a “routine for facilitating guidance through a process control environment by providing at least an indication of (1) when to make turn or (2) what direction to proceed”.
Examiner disagrees. Peterson in the combination of Peterson in view of Haddick disclose as shown in Para. 0090, the routine requesting information from the user device to send instruction to the portable device which corresponds to routine for facilitating guidance through a process control environment by providing at least an indication of what direction to proceed, 
Regarding Claim 20, Applicant argues Peterson in view of Haddick fail to disclose wherein the routine for causing the processor to communicate with a controller controlling a process executing wherein the process plant comprises a routine for identifying a process control device in physical proximity to the wearable mobile user interface device.
Examiner disagrees. Peterson disclose in Para. 0088, the method of  alarm-notification sent to the user identifying an event within the user location which corresponds to physical proximity with warning or temperature sensor, pressure sensor, or any abnormal event, which corresponds to communicating between the controlling process and the wearable user device.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peterson et al. (Peterson hereinafter) US Patent Application Publication No. 20090065578 filed Sep. 5, 2008.

Regarding Claim 1, Peterson discloses a wearable mobile user interface device for controlling a process plant, the wearable mobile user interface device comprising:

a processor, disposed within the housing, communicatively coupled to a network (Para. 0020, Peterson);
	a memory device, disposed within the housing, communicatively coupled to the processor (Para. 0020, Peterson);
a display, disposed within or physically coupled to the housing, communicatively coupled to the processor (Para. 0034, Peterson); and
	one or more routines stored on the memory device and executable by the processor to cause the processor to communicate with a process controller controlling a physical process executing within the process plant (Para. 0035, Peterson), the controller communicatively coupled to a plurality of field devices in the process plant and operating to control the field devices to perform a physical function within the process plant (Para. 0038, Peterson), wherein any one or more of the following is true:
(a)    the one or more routines comprise a routine for performing a notification function, and the notification function prompts a wearer of the wearable mobile user interface device to perform a work item in the process plant (Para. 0055, Peterson),
(b)    the wearable mobile user interface device further comprises a vibration motor and wherein performing a notification function comprises causing the vibration motor to vibrate in a pattern corresponding to a particular notification type selected from a plurality of notification types,
(c)    the wearable mobile user interface device further comprises a routine for facilitating guidance through a process control environment by providing at least an indication of (1) when to make a turn or (2) what direction to proceed,

Regarding Claim 15, Peterson in view of Haddick discloses a wearable mobile user interface device of claim 1, wherein at least (a) is true (Para. 0056, wherein granting access to the operator for the duration of the shift to perform control correspond to “true”, Peterson).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-14, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (Peterson hereinafter) US Patent Application Publication No. 20090065578 filed Sep. 5, 2008 in .

	Regarding Claim 2, Peterson discloses a wearable mobile user interface device of claim 1. However, Peterson doesn’t clearly disclose wherein the housing has the general form of a wrist watch and is configured to be removably affixed to the user in the manner of a wrist watch. On the other hand, Haddick disclose wherein the housing has the general form of a wrist watch and is configured to be removably affixed to the user in the manner of a wrist watch as shown in Fig. 32. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable device and wear it as a watch. Skilled artisan would have been motivated to make such modification to make the device more secure, safe and easy to access by the user.
	Regarding Claim 3, Peterson disclose a wearable mobile user interface device of claim 1, however, Peterson doesn’t explicitly disclose wherein the housing is integrated with a pair of glasses. On the other hand, Haddick discloses the housing is integrated with a pair of glasses as shown in Fig. 22A. It would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify to integrate with a pair of glasses. Skilled artisan would have been motivated to integrate the housing in a pair of glasses to assure the user wear and remove it easily.
	Regarding Claim 4, Peterson in view of Haddick discloses a wearable mobile user interface device of claim 1, wherein the processor is communicatively coupled to a network via an intermediary device (Para. 286, Haddick).

	Regarding Claim 6, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 1, further comprising a biometric sensor (Para. 0051, Peterson).
	Regarding Claim 7, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 6, wherein the biometric sensor is a heart rate sensor (Para. 1031, Haddick).
	Regarding Claim 8, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 6, wherein the biometric sensor is a pulse oximeter (Para. 1025, Haddick).
	Regarding Claim 9, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 6, wherein the biometric sensor is a fingerprint sensor (Para. 0974, Haddick).
	Regarding Claim 10, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 1, further comprising a geolocation receiver (Para. 1213, Haddick).
	Regarding Claim 11, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 1, further comprising an RFID or NFC device (Para. 1204, and Para. 0593, Haddick).
	Regarding Claim 12, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 1, wherein the one or more routines comprise a routine for performing a notification function (Para. 1078, Haddick).

	Regarding Claim 14, Peterson in view of Haddick discloses a wearable mobile user interface device of claim 12, wherein the notification function notifies a wearer of the wearable mobile user interface device of a process control alarm (Para. 0882, Haddick).
	Regarding Claim 16, Peterson in view of Haddick discloses a wearable mobile user interface device of claim 1, further comprising a vibration motor and wherein performing a notification function comprises causing the vibration motor to vibrate (Fig. 21, step 2128, Para. 0460, Haddick).
	Regarding Claim 17, Peterson in view of Haddick discloses a wearable mobile user interface device of claim 1, wherein at least (b) is true (since (b) is optional in claim 1, art is not necessarily be applied to claim 17, Para. 0631, Haddick).
	Regarding Claim 18, Peterson in view of Haddick discloses a wearable mobile user interface device of claim 1, wherein at least (c) is true (since (c) is optional in claim 1, art is not necessarily be applied to claim 18, Para. 0617, wherein the foot race corresponds to indication of the direction to the user, Haddick).
	Regarding Claim 19, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 1, wherein the routine for causing the processor to communicate with a controller controlling a process executing within the process plant comprises a routine for modifying the operation of a process control device by changing a process control parameter, or a routine for facilitating the commissioning of a process control device (Para. 1044, wherein the 
	Regarding Claim 20, Peterson in view of Haddick discloses a wearable mobile user interface device of claim 1, wherein at least (d) is true (since (d) is optional in claim 1, art is not necessarily be applied to claim 20, Para. 0617, Haddick).
	Regarding Claim 21, Peterson in view of Haddick disclose a wearable mobile user interface device of claim 20, wherein the routine for identifying the process control device in physical proximity to the wearable mobile user interface device uses data from an RFID or NFC device (Para. 0612, and Para. 1286, Haddick).


Point of Contact



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 4, 2020